Citation Nr: 9911524	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-43 087	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.

2.  Entitlement to an increased rating for the service-
connected post-operative bilateral varicocele and 
epididymitis, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from October 1971 to June 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating action 
of the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in April 1991 and the RO issued 
a statement of the case (SOC) in June 1991.  The veteran's 
substantive appeal was received later that same month.  

In December 1991, the veteran testified at a personal hearing 
at the RO.  At the hearing, the veteran's representative 
noted that in his substantive appeal the veteran had 
requested a personal hearing before a Member of the Board.  
He rescinded that request at the December 1991 RO hearing.  A 
transcript of that hearing is associated with the claims 
folder.

By a February 1996 rating action, the RO denied the veteran's 
claim for nonservice-connected pension.  Although the veteran 
submitted an NOD in June 1996 and the RO issued an SOC 
regarding that issue in October 1996, he did not submit a 
substantive appeal.  As such, that issue is not before the 
Board at this time.  

The Board remanded the case in December 1996 for additional 
development.

By an October 1998 rating action, the RO granted service 
connection and assigned a 50 percent rating for post-
traumatic stress disorder (PTSD), effective from October 26, 
1998.  By that same decision, the RO determined that 
bilateral epididymectomies performed on February 10, 1994 
entitled the veteran to special monthly compensation.  The 
veteran was notified of that determination, but did not 
submit an NOD.  


FINDINGS OF FACT

1.  By a May 1989 decision, a RO denied the veteran's 
original claim of service connection for a back condition.  
That decision was not appealed in a timely manner and it is 
final. 

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claim has been associated 
with the claims file since the last RO decision.

3.  Atrophy of either testis, or limitation of function due 
to scarring have not been shown.

4.  The veteran's post-operative bilateral varicocele and 
epididymitis throughout the appeal period did not result in 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization, or the necessity for continuous intensive 
management.  Those conditions throughout the appeal period 
were manifested by complaints of pain, analogous to a painful 
scar.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back condition has been presented after the 
final May 1989 rating action.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The criteria for the assignment of an increased 
evaluation for the service-connected post-operative bilateral 
varicocele with epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.20, 
4.27, 4.115 including Diagnostic Code 7523, 7525 (1993); 
38 C.F.R. §§ 3.102, 4.7, 4.20, 4.27, 4.114 including 
Diagnostic Code 7338, 4.115 including Diagnostic Codes 7523, 
7525, 4.118 including Diagnostic Codes 7803, 7804, 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In a May 1989 rating action, the RO denied the veteran's 
original claim of service connection for a back condition.  
At that time, the RO considered service medical records, 
medical reports and the report of a VA examination.  Based on 
the evidence then of record, the RO concluded that the back 
condition noted in service was acute and had resolved, with 
no residuals shown on separation or upon recent examination.  
That decision was not appealed by the veteran and is final.

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) held that a decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new-and-
material-evidence test) now required a three-step process for 
reopening claims.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled. 

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the May 1989 RO decision.  When the Board initially 
reviewed the veteran's claim in December 1996, it was noted 
that records considered by the Social Security Administration 
(SSA) in that agency's determination that the veteran was 
disabled were not part of the record.  The case was remanded 
to obtain those records.  

The recently submitted evidence includes the report of a 
September 1990 disability examination, performed for a state 
disability service, which noted the veteran's complaints of 
low back pain "since 1973" and yielded a diagnosis of 
lumbar disc disease with sciatic radiation.  In a September 
1992 physical examination performed for that same service, 
the diagnoses included degenerative joint disease with 
probable herniated disc at L3-4 or L5.  It was noted that 
this condition was with arthritis variant and right sciatic 
radiculitis.  In the report of an August 1996 physical 
examination, the diagnostic impressions included the 
examiner's comment that the veteran had chronic low back 
pains "for more than 20 years."

The recently submitted evidence also includes a November 1992 
notation regarding an office visit for "a rather confusing 
story of back pain" that was noted to have developed during 
the veteran's military service.  Following physical 
examination, the examining physician observed that that it 
was "more likely" that the veteran's back pain was the 
result of genitourinary problems for which the veteran had 
been seeking treatment.  The Board notes that the veteran is 
service-connected for post-operative bilateral varicocele and 
epididymitis.  

The Board finds that the recently submitted evidence, 
particularly the aforementioned disability examination 
reports which showed a low back disability and related it to 
service, is new and material.  The new evidence is not 
cumulative and given that it includes some evidence of a back 
condition, it bears directly on the matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

Thus, the veteran's claim of entitlement to service 
connection for a back condition is reopened.  It is therefore 
necessary to determine whether the claim, as reopened, is 
well grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board finds that the 
veteran's claim is well-grounded in that there is evidence of 
back complaints in service, medical evidence of current back 
condition and medical statements which relate the present 
complaints to service.  Although the statements provided in 
connection with the state disability examinations are not 
necessarily conclusive, they do date the onset of the 
veteran's complaints to service.  In addition, the other 
cited statement appears to relate the present complaints to 
an already service-connected disorder.  The Board finds those 
statements sufficient to make the veteran's claim plausible.  
Watai v. Brown, 9 Vet. App. 441 (1996).  

As the Board has found that the claim is reopened and well-
grounded, it may evaluate the merits of the claim only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  See Elkins, supra.  The case will be 
remanded in order to have the RO consider the case on the 
merits.  


II.  Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

By a final May 1989 rating action, the RO granted service 
connection and assigned a 10 percent rating for bilateral 
varicocele, epididymitis, post-operative recurrent.  That 
rating was reduced to a noncompensable level, effective 
November 1, 1992.  In a July 1994 rating decision, the RO 
assigned a temporary total rating under the provisions of 
38 C.F.R. § 4.30, effective from February 9, 1994 through 
April 1, 1994 and restored the 10 percent.  In that rating 
decision, the RO characterized the disability as congestive 
epididymitis with scarring induration and tenderness to 
palpation with bilateral varicocele, post-operative 
recurrent.  

When the Board initially reviewed the appeal in December 
1996, it was noted that the veteran's condition was being 
rated by analogy under Diagnostic Code 7599-7338-7523.  On 
remand, the RO was directed to obtain complete treatment 
records, afford the veteran a VA examination and consider the 
applicability of Diagnostic Codes 7525, 7803, 7804, 7805.  

Medical evidence of record includes outpatient treatment 
records and reports referable to VA examinations.  The report 
of a May 1991 VA examination noted that the veteran was 
examined for bilateral varicocele, epididymitis, recurrent.  
Following physical examination and a review of the veteran's 
medical history, the examiner opined that the veteran may 
have a back disorder which would account for radiation of 
pain into the inguinal areas and into the contents of the 
scrotum or testicles.  

Outpatient treatment records include a November 1991 notation 
indicating that the veteran presented with complaints of 
scrotal pain, described as sharp and radiating to the back 
and lower abdomen.  A November 1991 chart notation from 
"urology" noted that veteran complained of chronic 
bilateral inguinoscrotal pain for which he had been evaluated 
since 1974.  The assessment was that of probable bilateral 
inguinal hernia, bilateral varicoceles and rule out 
musculoskeletal etiology for his groin pain.  The veteran was 
referred for a surgical consultation to evaluate and treat 
inguinal hernia.  His complaints and treatment history were 
noted.  Physical examination revealed no hernia and the 
assessment was probable low back pain.  

A December 1991 chart entry noted the veteran's history of 
chronic inguinoscrotal pain and his present complaint of mild 
discomfort.  Following physical examination, the assessment 
was that of back pain with inguinoscrotal radiation.  

An October 1992 chart extract noted that the veteran was seen 
for pain in the testicles and right groin, as well as the 
back.  The history of his testicular pain was reviewed.  The 
impression was that of bilateral testicular and cord pain.  
Rule out secondary to epididymitis.  Medication was 
prescribed.  An entry dated two weeks later noted slight 
improvement.  In November 1992, physical examination revealed 
no inguinal hernias, though the spermatic cord was tender 
bilaterally.  There was bilateral induration and tenderness 
of the epididymis bilaterally.  The impression was that of 
bilateral chronic epididymitis possible associated with prior 
vasectomy.  

The veteran returned for follow-up in December 1992 and 
reported that he had felt well for short time, but 
experienced recurrent pain after resuming strenuous activity.  
The impression was that of chronic right epididymo-orchitis 
and the veteran was prescribed medication.  A February 1993 
chart entry noted that the veteran continued to complain of 
chronic pain in the scrotum and groin area.  The treating 
physician noted that the veteran had not seen any significant 
improvement with prescribed medication and he was referred 
for an evaluation to determine whether his complaints could 
be related to a pinched nerve from his degenerative arthritis 
of the spine.  In May 1993, the veteran presented with 
complaints of bilateral groin pain.  The impression was that 
of persistent, chronic epididymitis.  

Also associated with the record are medical records referable 
to a February 1994 bilateral epididymectomies.  It was noted 
that the veteran had a past history of varicocele and 
bilateral vasectomy and present complaints of right inguinal 
and bilateral scrotal pain.  It was felt that his symptoms 
may be relieved with epididymectomies.  

The report of a December 1995 VA examination included a 
review of the veteran's pertinent medical history, including 
the recent epididymectomies.  The veteran reported that he 
continued to experience pain after the recent surgery.  
Physical examination revealed no evidence of inguinal hernia 
and no abnormalities on both scrotal contents.  The diagnosis 
was that of bilateral orchialgia, status-post varicocelectomy 
and epididymectomy.  

The veteran was afforded a VA genitourinary examination in 
January 1997 at which time his pertinent history and 
complaints were reviewed.  The examiner reported that atrophy 
or absence of one or both testis was not noted.  In a May 
1997 addendum to that report, the examiner noted that the 
veteran had presented to the examination with complaints of 
bilateral testicular pain of 23years duration.  He had 
undergone a left varicocelectomy in 1974 and bilateral 
epididymectomy in 1994, all in an attempt to relieve the 
pain.  The veteran reported that the pain is relieved only be 
staying off his feet.  Physical examination was considered 
remarkable only for surgically absent epididymis and 
moderately tender testicles.  There was no significant 
scrotal scarring.  Renal, bladder and testicular ultrasounds 
were interpreted as normal. 

The examiner offered the impression that the veteran did not 
have either a varicocele or epididymitis because his 
epididymis had been surgically removed two years prior and 
his left varicocele had been ligated 23 years ago, with no 
recurrence shown on recent ultrasound.  The veteran did, 
however, continue to have testicular pain.  The examiner 
opined that the veteran had bilateral orchialgia of 
undetermined etiology.  

Initially, the Board notes that the veteran's disability has 
been evaluated under the provisions of 38 C.F.R. § 4.115.  
The schedular criteria were amended effective February 17, 
1994.  The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant 
applies. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's disorder must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable.

The veteran's disability is not specifically listed in the 
Rating Schedule, and the RO assigned Diagnostic Code 7599 to 
the disorder.  See 38 C.F.R. § 4.27.  It also rated the 
disorder by analogy to inguinal hernia under Diagnostic Code 
7338, or atrophy of the testis under Diagnostic Code 7523.  
The RO had assigned a 10 percent rating.  Under both the old 
and new criteria of Diagnostic code 7523, a 20 percent rating 
is warranted for complete atrophy of both testis.  Complete 
atrophy of the testis has not been shown at any time 
throughout the appeal period.  Thus, an increased rating is 
not warranted under that Diagnostic Code.  

Under Diagnostic Code 7338, an inguinal hernia will be non-
compensable if it is small, reducible, or without true hernia 
protrusion, or if not operated, but remediable.  A 10 percent 
rating will be assigned for a recurrent postoperative hernia, 
readily reducible and well supported by truss or belt.  A 
small, postoperative recurrent, or unoperated irremediable 
hernia, not well supported by truss, or not readily reducible 
will be rated as 30 percent disabling.  The maximum rating 
under this code is 60 percent which is assigned for a large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  The record does not reflect that the 
veteran has an inguinal hernia, and the Board concludes that 
the service-connected disorder should not be rated by analogy 
to this code.  

In the December 1996 remand, the RO was directed to consider 
application of additional diagnostic codes, including those 
pertaining to epididymo-orchitis and scars; however, the 
Board finds that the medical evidence of record does not 
warrant assignment of an increased rating under those 
diagnostic codes.
Under Diagnostic Code 7803, a 10 percent rating is warranted 
for superficial, poorly nourished scar with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for a superficial scar, tender and painful on 
objective demonstration.  Diagnostic Code 7805 considers 
rating a scar based on limitation of function of the part 
affected.  The most recent VA examination included the 
examiner's observation of "no significant scrotal 
scarring."  The veteran is currently assigned a 10 percent 
rating, and there is no evidence that any related scar has 
resulted in limited function.   

Rating criteria under 38 C.F.R. § 4.115, Diagnostic Code 7525 
(1998) are closely analogous, under the disability identified 
as chronic epididymo-orchitis.  Under the old rating 
criteria, that diagnostic code was for application to cases 
of epididymo-orchitis, tuberculous, active or inactive.  See 
38 C.F.R. § 4.115, Diagnostic Code 7525 (1993).  Under new 
rating criteria, this disability is to be rated as urinary 
tract infection.

Urinary tract infection manifested by recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
(i.e., greater than two times per year), or requiring 
continuous intensive management, warrants a 30 percent 
rating.  A 10 percent rating is appropriate when urinary 
tract infection requires long-term drug therapy, 1 to 2 
hospitalizations per year, or intermittent intensive 
management. 

The Board notes that there is no evidence of record that the 
veteran has experienced such symptoms to warrant an increased 
evaluation in accordance with a urinary tract infection.  
Perhaps more importantly, the most recent VA examination 
included that examiner's observation that the veteran had 
neither a varicocele nor epididymitis.  Further, a review of 
the record reveals that while the veteran consistently 
complained of groin pain, he did not have epididymitis during 
the appeal period.  The Board finds that his complaints of 
pain are analogous to a tender and painful scar, which 
warrants the assignment of a 10 percent rating under 
Diagnostic Code 7304, which is what has been granted by the 
RO.  Thus, the Board concludes that the schedular criteria 
for an increased rating have not been met.  


ORDER

New and material evidence to reopen the claim for service 
connection for a back condition has been submitted.  
Accordingly, to this extent, the appeal is granted.

An increased rating for the service-connected post-operative 
bilateral varicocele and epididymitis is denied. 




REMAND

In light of the Board's conclusion that the claim of service 
connection for a back condition is reopened and well-
grounded, the duty to assist must be fulfilled.  In addition, 
in order to ensure that the veteran's procedural rights are 
protected so far as his being given adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.

2.  The RO should again review the 
veteran's claim on the merits.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

